    Case: 1:17-cv-00406-DRC Doc #: 231 Filed: 09/08/20 Page: 1 of 2 PAGEID #: 13231




                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION

    ANNETTE NAVARRO, et al.,

                Plaintiffs,
                                               Case No. 1:17-cv-406
         v.                                    JUDGE DOUGLAS R. COLE

    PROCTER & GAMBLE
    COMPANY, et al.,

                Defendants.

                    SEVENTH AMENDED CALENDAR ORDER

      This cause came before the Court for a Telephone Status Conference on August
27, 2020, at 10:00 a.m. before Judge Douglas R. Cole. The Court hereby enters this
Seventh Amended Calendar Order:

         Responses to Daubert Motions:          September 4, 2020

         Oral Argument on Cross-Motions
         for Summary Judgment
         Courtroom #117, Cincinnati:            September 15, 2020, at 10:00 a.m.

         Motions in Limine:                     January 6, 2021

         Proposed Jury Instructions and
         Verdict Forms 1:                       January 11, 2021

         Responses to Motions in Limine:        January 20, 2021

         Objections to Proposed Jury
         Instructions & Verdict Forms:          January 25, 2021




1 Proposed jury instructions and verdict forms must be filed on the docket and also emailed
in Word format to Chambers at Cole_Chambers@ohsd.uscourts.gov.
    Case: 1:17-cv-00406-DRC Doc #: 231 Filed: 09/08/20 Page: 2 of 2 PAGEID #: 13232




         Proposed Witness and Exhibit
         Lists 2:                                  January 26, 2021

         Replies to Pretrial Motions:              January 27, 2021

         Deposition Designations:                  February 1, 2021

         Final Pretrial Order, Statement
         of Facts for Jury, ex parte
                                                   February 2, 2021
         settlement letters:

         Exhibit Binders 3:                        February 5, 2021

         Final Pretrial Conference
         Chambers, Rm 810:                         February 5, 2021, at 10:00 a.m.

         Agreed Admissible Exhibits due:           February 11, 2021

         Jury Trial
         Courtroom to be determined:               February 16, 2021, at 9:30 a.m.


         SO ORDERED.


September 8, 2020
DATE                                            DOUGLAS R. COLE
                                                UNITED STATES DISTRICT JUDGE




2 Proposed witness and exhibit lists must be emailed, in Word format, to Chambers at
Cole_Chambers@ohsd.uscourts.gov, and may be submitted ex parte. To the extent
possible, please list witnesses in the anticipated order of presentation.
3 The Court requires: (1) the original set of all exhibits (witness’ exhibit binder); (2) one

complete hard-copy set of all exhibits (Judge Cole’s courtesy exhibit binder); and (3) one set
of all exhibits in electronic format, saved to a USB flash drive or sent in a zip file via email
to Cole_Chambers@ohsd.uscourts.gov (law clerk’s exhibit binder). The original and Judge’s
copy of the exhibits must be pre-marked and organized sequentially in tabbed, three-ring
binders. All three sets must be delivered to Chambers in Room 810. Counsel will not be
permitted to add or change any exhibits after the deadline, unless counsel provides the Court
with the new or amended exhibits, in all three formats, and amended exhibit lists, before the
Court reconvenes.


                                               2
